Order, so far as it grants plaintiff’s cross-motion for leave to serve a further amended complaint, reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s cross-motion denied, without costs. In our opinion, there is no difference in substance between the proposed amended complaint and the former amended complaint, held by this court to be defective. (Weyhrauch v. Miller, 240 App. Div. 863.) Young, Hagarty, Carswell and Davis, JJ., concur; Seudder, J., dissents.